McMurray, Presiding Judge.
Count 1 of plaintiff Adel Banking Company’s complaint sets forth a claim predicated upon an unpaid consumer collateral installment note. Count 2 sets forth a petition for writ of possession (see OCGA § 44-14-230 et seq.)
No defensive pleadings were filed by defendant and the trial court entered a “default judgment” on December 21, 1983, awarding monetary damages. Defendant filed a motion to set aside this judg*824ment, which was denied and defendant appeals from the denial. Held:
Decided May 22, 1985.
William A. King, for appellant.
Howard E. McClain, for appellee.
The petition for writ of possession contained in Count 2 of plaintiff’s complaint remains pending in the trial court. Since the “default judgment” disposes of less than all the claims and does not provide for the entry of a final judgment pursuant to OCGA § 9-11-54 (b), and since the procedures for interlocutory appeal have not been followed, the appeal must be dismissed. King v. Gosdin, 169 Ga. App. 878 (1) (315 SE2d 666).

Appeal dismissed.


Banke, C. J., and Benham, J., concur.